OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                         AUSTIN




iionorable ShelbyLong
County Attorney
JeffersonCounty
Beaumont,Texar




     PI%? ($t.OQ)Dpllars dally aa is providedin aeatlon
     3.  'BlJr'weatlon involvesthe rlght of the eommlaslonerr
     to red+veAhla additionalcompenaatlonover and above
     their udtS> ColPpensatlonpaid them as county oom-
     missioners.
               "The county commisslone~sof Jeffereoncounty
     were doslgnattdand createdroad commiselonersby Senate
     3111 i+Ia.
              59 of the 32nd Leglelatum, 1911, ae veil aa
     the Bill above rirfcrred to, House Bill No. 431,.and it
iion.Shelby Long - page 2

     is In this capacity that thay bass their alalolfor
    Tlve (35.00)bollaraper day on actual servlcs8
   . performedas dralgnatedia aeotlon 3 of liousoBill
    No. 431."

                 The aota vhlch you refer to are Senate Bill ro.69,
Chavtar7, page 50 and Eouaa Bill No. 431, Chapter 24, pnga 167,
Specialand Looal Lava, RegularSeerion, 32nd Leglalature,1911.
Tha first   rot,& B. go. 69 mare17 oanatltutaaeach wmber of the
;;zaalonara Court a road oonniaalonerof his reapactlvadla-
          The laoond aot H. B. lo. 431 oontalna tha provlalonfor
myme& of $5.00 a dy to each county oomml8~lonar,      vhen aoting
as road oommlaslonrrfor aervlcaaactuallypar?ormad*not
to exoeed ona hundred($100.00)per month, vhioh &all be paid
mt of the road and bridgefund, vhan tha acaount shall have been
npprovedby the Commlraloneral    Court. We have heretoforeheld
that House Bill go. 431 vaa aonrtltutlonal.See OpinionNo.
O-3992 Issuedby thlr departmentOctober 7, 1941, cop7 of which
1s attaohed.
               In the case of Quinn v. Johnron,County Judge, et
al, 91 S. W. (26) 499 (1936),vrlt of error dlSmlSSed,the Be8unmnt
Court of Civil Appeals held tht  House Bill Ilo.528, Chapter161,
Generaland SpaalalLava, 40th Lagl8lSt~ (1940),aupplamanta
Nouae Bill go. 431, Chapter24, Acts of 32nd Legislature(1911)
by provldlngthat the Commlaalonera l Court of JeffersonCounty
nay purchaaoautomobllaafor uao of county conmlralonera  vhan
actingaa road auvarvlaor8.The court in that opinionupheld the
validityof the l uppleunentaryact authorlzlngthe purchaseof
automobilesand In effaotheld that both of the Speolalact8 vere
conatltutlonal under Article8, Seotion 9 of the Taxar Con-
stitution,vhloh provldea that %a Leglalaturama7 Paul local
lava for the maintenanceof the public road8 and hlghvay,without
the looal notice requiredfor apealnlor local lava." The Court
saldr
               "Underthe authorityof the above cases,ve
     have no doubt that tha specialJefferson county road
     law assailedin this suit is oonstltutlonal.It purports
     to deal only with the matter of providingtransportation
     for the limiteduse of the members of the commiaaloners~
     court in malntatilngand keeping osen an efficientsystem
     of roads and vhile engagedin supervlslngthe hlghvay
     systemof the countyfor such purpose, The specialroad
     lav of Jeffersoncounty,of vhlch the particularact
     in questionIs but aupplemcntary,lmposesnumerousduties
     upon the commlsslonerr aa supervisorsof roads which are
                                                                        57:



Ron. Shelby Long - Page 3


    - not lmpowd upon them as ooplloiralonerm b7 the general
      law. The Leglalature,   ln VanSing the lpeolal lot
      ln question, reoognltedthat certainPacullar oondl-
      tlons exlat within Jeffersoncountyvhlah justify
      the county ln furnlahing modes of conveyance to the
      cotirrlonera  as an ald to then in dlrcharglag effl-
      olantly their duties as road aupervlror8.”
                The Beaumont Court in reaohlng ltr aonalualon as
to the constltutlonallty    of Bourns Bill lo. 431, Chapter 24, Act8
of 32nd Legislature    (1911) rallod upon the (Mae of Crov, et al,
ve. Tinner,47 3. Y. (24) 391, by the Waco Court of Clrll Appeals,
which vaa adopted b the Supreme Court in Tinner v. Crov, 124
Tex. 368, 78 9. W. 926) 588. In vrltiog the opl.nlon for the Uaco
Court, Juatlca Alexander, rho la nov Chle? Juatloe of the
Supreme Court, held conrtltutlonal     a special lav for Rlll County
vhlch authorized the ComPriaalonerr’ Court to ralmburae county
codssionsrs    from the Road and Bridge l%nd for all expenses
incurred by tham In operating their private autoaiobilea vhan in-
specting the roads of the oounty.
                The deolalona above awntloned are not at variance
vith the opinion of the 81 Pa80 Court of Cl011 Appe6l.s in Jaeaon
v. Smith, 161 S. W. (26) 520. Tha Aot (Art. 235om, note, Vernon’s
Annotated Clvll Statutea)   fnvolvad in that case Yam a aogoalled
“bracket lav” vhloh vaa passed a8 a general lav and not as a
special road &v and It imposed no nev or added duties on tha
Commlaalonera for vhioh the Legislature Yam authwlred      to provide
rslmbursamant or comvenaatlon.     The lpaoial road lava for Jeffar-
aon Couhty vhloh you inquire about do lmpoaa added and nev duties
on the Co~salonera    which are not lmpoaed by ganaral lav.     See
our Opinion-NC. O-5328, relating to a apeolal road 1aV far
Galveston County, cop7 a? vhlch la attached hereto.
                 You are, theraiore, advised that both of the
special   acts lnqulred about are conatltutlonal.
                                       Your8 very tNly